DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, reference to Jiang et al. (US 2020/0200040A1) is the closest prior art but fail to disclose a first sealing member, which is shaped so as to delimit with the annular part at least a first channel for fluidly connection of the first conduit of the first conduit with the second conduit of the first circuit and delimit with the annular part at least one second channel for fluidic connection of the third conduit of the second conduit with the fourth conduit of the second circuit, the second channel being fluidly independent of the first cooling channel, in combination with other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Potel et al. (US 2019/0390602A1) discloses a fluid circuit in a turbine engine.
Caimano et al. (US 2018/0347468A1) discloses an additively manufactured heat exchanger.
Tajiri et al. (US 2018/0328285A1) discloses a heat exchanger.
Storage et al. (US 2017/0211478A1) discloses a tubular cooler with integrated fan.
Borghese et al. (US 2016/0348548A1) discloses an air to coil cooler.
Sennoun (US 2017/0184028A1) discloses a method and system for a combined air-oil cooler.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763